Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 06/17/2022. Applicant’s argument, filed on 06/17/2022 has been entered and carefully considered. Claims 1-3, 5-7, 9, 11-15 and 17-20 are pending.

The application filed on 03/24/2021 is a CON of PCT/CN2019/107409 filed on 09/24/2019 claiming priority to PRO 62/735,712 filed on 09/24/2018.

Response to Arguments

Applicant’s arguments in the 06/17/2022  Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, argues “generating a filtered first pixel value from an original first pixel value of a first pixel, determining a clipping value for the first pixel, the clipping value being dependent upon a distance of the first pixel from the block edge, and clipping the filtered first pixel”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Park in view of Norkin teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Norkin teaches, Fig. 11, element S4, clipping depending on the distance, [0016], the thresholds are based on the look up table, the second pixel could be any of the pixel in the edge boundary, Fig. 20, [0067], [0063]).
Therefore, the rejection is maintained.
	
	
Information Disclosure Statement

This information disclosure statement (IDS) submitted on 03/25/2022, and 08/11/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

	
Examiner’s Note

Claims 1-3, 5-7, 9, 11-12 refer to "An image processing device”, Claims 13-15, 17-20 refer to "A deblocking method”, and Claim 21 refers to A non-transitory computer-readable medium”. Claims 13-15, 17-20 are similarly rejected in light of rejection of claims 1-3, 5-7, 9, 11-12, any obvious combination of the rejection of claims 1-3, 5-7, 9, 11-12, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. Examiner suggests to add the limitations as claim limitations instead of a long preamble limitations to avoid any ambiguity in the scope of the claim, MPEP 2111.02.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20140023136 A1), hereinafter Park, in view of Norkin (US 20150146795 A1).
	
	Regarding claim 1, Park discloses an image processing device for use in an image encoder and/or an image decoder[[,]] for deblocking a block edge between a first block and a second block comprising (Abstract): at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the device to: generate a filtered first pixel value from an original first pixel value of [[the]]  a first pixel, the first pixel being within a deblocking range from the first pixel from the block edge ([0107]. filtering based on a pixel value); determining a clipping value for the first pixel depending upon a distance of the first pixel from the block edge by using a lookup table; clip the filtered pixel value[[,]] using the clipping value of the first pixel, resulting in a deblocked first pixel value, ([0156]); generate a filtered second pixel value from an original second pixel value of a second pixel, the second pixel being within the deblocking range from the block edge; and clip the filtered second pixel value using a constant value, resulting in a deblocked second pixel value.
	Park discloses all the elements of claim 1 but Park does not appear to explicitly disclose in the cited section clipping value depends on a distance of the pixel from the block edge; lookup table; .
	However, Norkin from the same or similar endeavor teaches clipping value depends on a distance of the pixel from the block edge; lookup table; generate a filtered second pixel value from an original second pixel value of a second pixel, the second pixel being within the deblocking range from the block edge; and clip the filtered second pixel value using a constant value, resulting in a deblocked second pixel value ([0014]-[0016], [0134], Fig. 10-20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to incorporate the teachings of Norkin to improve filtering (Norkin, [0026]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
  
	Regarding claim 2, Park in view of Norkin discloses the image processing device of claim 1, wherein the clipping value is a maximum allowed amount of change between the original first pixel value and the deblocked first pixel value (Park, [0156], Norkin, , Fig. 10-20, [0134], [0062]).  

	Regarding claim 3, Park in view of Norkin discloses the image processing device of claim 1, wherein the clipping of the filtered pixel value, using the clipping value, resulting in the deblocked first pixel value, comprises: setting the deblocked pixel value to the filtered first pixel value if the absolute value of [[the]] a difference between the filtered first pixel value and the deblocked first pixel value does not exceed the clipping value of the first pixel, setting the deblocked first pixel value to the original first pixel value plus the clipping value of the first pixel if the filtered first pixel value exceeds the original first pixel value plus the clipping value, and setting the deblocked first pixel value to the original first pixel value minus the clipping value of the first pixel if the filtered pixel value is lower than the original first pixel value minus the clipping value (Park, [0156], Norkin, Fig. 10-20, [0134], [0062]).  

	Regarding claim 4, (Cancelled) Park in view of Norkin discloses the image processing device of claim 1, wherein the filter is adapted to determine the clipping value of the pixel dependent upon the distance of the pixel from the block edge by using a function or a lookup table (Park, [0156], Norkin, [0134], [0062], [0065]).  

	Regarding claim 5, Park in view of Norkin discloses the image processing device of claim 1, wherein the clipping value is a monotonically decreasing function of the distance of the first pixel from the block edge (Park, [0156], Norkin, Fig. 10-20, [0134], [0062], [0065], [0116]).  

	Regarding claim 6, Park in view of Norkin discloses the image processing device of claim 5, wherein the monotonically decreasing function is a linear function (Park, [0156], Norkin, , Fig. 10-20, [0134], [0062], [0065], [0116]).  

	Regarding claim 7, Park in view of Norkin discloses the image processing device of claim 6, wherein the linear function is tc' = tc + (tc - (i * x), wherein tc' is the clipping value, wherein tc is a constant value, wherein i is the distance of the first pixel from the block edge, and wherein x is a constant value (Park, [0156], Norkin, , Fig. 10-20,  [0134], [0062], [0065], [0116]).  

	Regarding claim 8, (Cancelled) Park in view of Norkin discloses the image processing device of claim 1, wherein the filter is configured to, for each pixel to be filtered, within the deblocking range from the block edge: determine the filtered pixel value from the original pixel value of the pixel, determine the clipping value of the pixel dependent upon the distance of the pixel from the block edge, and clip the filtered pixel value using the clipping value, resulting in the deblocked pixel value (Park, [0156], Norkin, [0134], [0062], [0065], [0116]).  

	Regarding claim 9, Park in view of Norkin discloses the image processing device of claim 1, wherein the at least one processor further executes the instructions to: determine if [[a]] the block edge needs to be filtered based upon a number of decision pixel lines being lower than a number 5086005765US09 of pixel lines in the blocks surrounding the block edge[[,]] in case of a vertical block edge[[,]] and upon a number of decision pixel rows being lower than a number of pixel rows in the blocks surrounding the block edge[[,]] in case of a horizontal block edge, wherein the filter is configured to, for each pixel to be filtered, not in a decision pixel row or decision pixel line, within a deblocking range from the block edge, the deblocking range being perpendicular to the block edge: determine the filtered first pixel value from the original first pixel value of the pixel and the at least one further pixel value, determine the clipping value of the first pixel dependent upon the distance of the first pixel from the block edge, clipping the filtered first pixel value, using the clipping value, resulting in the deblocked first pixel value, and wherein the filter is configured to, for each second pixel to be filtered, in [[a]] the decision pixel row or the decision pixel line, and is within [[a]] the deblocking range from the block edge, the deblocking range being perpendicular to the block edge: determine the filtered pixel value from the original pixel value of the pixel and the at least one additional pixel value, and clipping the filtered second pixel value[[,]] using [[a]] the constant clipping value, resulting in the deblocked second pixel value (Park, [[0156], Norkin, , Fig. 10-20,  [0003], [0134], [0062], [0065], [0116]).  

	Regarding claim 10, (Canceled) Park in view of Norkin discloses the image processing device of claim 1, wherein the filter has a filter tap length of at least two, or at least three, or at least four, or at least five, or at least six, or at least seven, or at least eight, or at least nine, or at least ten, or at least eleven, or at least twelve, or at least thirteen, or at least fourteen, or at least fifteen, or at least sixteen pixels (Park, [[0156], Norkin, , Fig. 10-20, [0003], [0134], [0062], [0065], [0116], [0121]).  

	Regarding claim 11, Park in view of Norkin discloses the image processing device of claim 1, wherein the deblocking range is a number of pixels in a line perpendicular to the block edge (Park, [[0156], Norkin, , Fig. 10-20, [0003], [0134], [0062], [0065], [0116], [0121]).  

	Regarding claim 12, Park in view of Norkin discloses the image processing device of claim 1, wherein the at least one processor further executes the instructions to: the filter is configured to determine the filtered first pixel value from the original first pixel value of the first pixel and at least one further pixel value (Park, [[0156], Norkin, Fig. 10-20, [0003], [0025], [0134], [0062], [0065], [0116], [0121]).

Regarding claim 13-21, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487